DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
Claims 2-5, 10 and 12 are canceled. Claims 13-20 are withdrawn.  Claims 1, 6-9, 11, and 21-26 are as previously presented.
Response to Arguments
Applicant’s arguments, see remarks, filed 2/18/2021, with respect to the rejection(s) of claim(s) 1 6-9, 11, and 21-26 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art.
Specifically the arguments were persuasive with respect to the argument that TOA failed to make obvious the limitation that the basic décor and the printed pattern are both visible on the top surface, TOA only generically teaching a butterfly pattern that would allow for another pattern to be visible
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (WO 2016113652A1, of record) in view of Chen (US 20150251472 A1).  
With respect to claim 1, Toncelli teaches, a method for manufacturing an engineered stone (Slabs, Pg. 1 L5-7), the method comprising: providing a mixture comprising at least a stone or stone like material and a binder (starting mix, Pg. 1 L9-12); adding a coloring agent to the mixture in such a manner as to form a basic décor (Pg. 6L35-Pg. 7 L3, Pg. 11 L11-15, veined effect ); compacting the mixture (Pg. 3 L11, Pg. 10 L26-29); curing the binder (Pg. 4 L24-29); and printing a pattern on a top surface of the engineered stone (C7L18-25, “other liquid dyes … are sprayed), wherein the basic décor is a veined effect imitating a natural stone (Pg. 11 L11-15) wherein the basic decor is created on the entire thickness of the engineered stone” (Pg. 11 L35- Pg. 12 L4 [practically the entire thickness, followed by vibro compaction would then cover the whole thickness]) and the printed pattern above the basic décor represents special features of the imitated natural stone (C7L18-25, “In this way it is possible to obtain an area or zone with different colors or shades having a very attractive decorative effect both on the surface and also within the mass of the slab”). As Toncelli teaches mixing in to form the veined effect including on a top surface and a further printing step to form different shades of the same effect, at a minimum one of ordinary skill in the art would have found it obvious based on the 
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

Toncelli fails to teach a digital inkjet printing step teaching generic spraying instead (C7L18-25). In the same field of endeavor, stone-like image decorating, Chen teaches teaches digital inkjetting comprising applying a plurality of dots of ink to the top surface of an artificial stone as an alternative technique to spraying (P0011, P0015-P0019) being a well-known technique to achieve higher resolution. It would have been obvious to one of ordinary skill in the art to modify the method above as taught and suggested by Toncelli above by using an inkjetting technique as a known alternative to spraying techniques, being motivated to achieve a higher resolution, lower cost and avoid waste in the spraying approach (P0019). 
Toncelli further teaches wherein the printing is conducted before the compacting (Pg. 10 L 26-29, once the coloring effects have been traced… next compaction step).
With respect to claim 9, Toncelli further teaches wherein multiple coloring agents are dispensed (Pg, 5, L13-29). This fits the broadest reasonable interpretation of adding a coloring agent (i.e. a second dye/ink/pigment) to the mixture to provide a color, which can be considered a basic color (i.e. any color can be a base color that would be capable of being mixed). Further as Toncelli teaches the steps can be performed by the (Pg. 5L13-29). 
With respect to claim 11, Toncelli teaches creating a veined product (Pg. 11 L11-15) and as the printed pattern is printed on top of the slab where the veined basic décor is, the basic décor would serve as its background. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (WO 2016113652A1, of record) in view of Chen (US 20150251472 A1) as applied to claim 1 above further in view of TOA NPL (“How Inkjet Technology has Transformed Ceramic and Porcelain Tile”, 2016, of record).  
With respect to claim 6, the combination as applied above is silent on the resolution achieved. In the same field of endeavor, inkjetting an image onto a engineered stone, TOA NPL further teaches wherein the printed pattern is printed with a resolution of up to 600 dpi (TOA: How has it evolved? Teaches normally 300 up to 1000 dpi). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by using an inkjet printer capable of achieving such a high resolution in order to achieve realistic stone-like images (TOA:How has it evolved)
	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (WO 2016113652A1, of record) in view of Chen (US 20150251472 A1)as applied to claim 1 above, further in view of Anton (US 20100231671 A1, of record).
With respect to claims 7 and 8, the combination as applied above fails to teach wherein the printing comprises printing a printed pattern with at least an organic ink, (P0002) onto substrates including stone, tile, and plastic (P0009). It would have been obvious to one of ordinary skill in the art to modify the process as taught above by Toncelli as modified above to specifically use digital ink jet printing in order to provide a breadth of printing conditions for almost any substrate (P0009), Anton further teaches that a wide variety of inks with both organic and inorganic components, specifically pigments can be used (P0051-P0053). It would have been obvious to one of ordinary skill in the art to try both the known organic and known inorganic components (i.e. either the solute or solvent) for the known result of coloring the engineered stone, being further motivated to try different pigments to vary gloss, lifetime, and color strength (P0051). 
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (WO 2016113652A1, of record) in view of Chen (US 20150251472 A1) as applied to claim 1 above, further in view of Satoh (US 20050271802 A1, of record).
With respect to claim 21, the combination as applied above fails to teach wherein the printing step is conducted after the curing step, teaching printing before the curing step instead (Toncelli, Pg. 10 L26-30). In the same field of endeavor, printing on cured resin surfaces, Satoh teaches printing onto the already cured body (ink-receiving layer formed and then dried to be cured , P0033, cured layer printed on, P0013, resin includes stone, P0047). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to print ink onto the cured layer in order to maintain a high gloss, accurate finished product (P0013). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (WO 2016113652A1, of record) in view of Chen (US 20150251472 A1) as applied to claim 1 above, further in view of Pervan '832 (US 20140023832 A1, of record).
With respect to claim 22, the combination as applied above is silent on a solvent or water based ink. In the same field of endeavor, printing on non-porous media , Pervan ‘832 teaches both water and solvent based inks (P0023-P0024, P0045, P0134) used in forming printed patterns on tiles (P0002-P0004, P0039-P0042). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to specifically use a water based ink in particular in order to provide a cost efficient printing method with high quality in many different materials (P0046).
Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (WO 2016113652A1, of record) in view of Chen (US 20150251472 A1) as applied to claim 1 above, further in view of Sawatsky (US 20020064616 A1, of record).
With respect to claim 23, the combination as applied above is silent on the printed ink being curable. In the same field of endeavor, printing on non-porous media, Sawatsky teaches a method wherein the printed pattern is formed with a curable ink and cured (Abstract, Fig. 2, Fig. 3, P0058). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by using a curable ink in order to enable heat sensitive materials to be used as the ink (Fig. 2, P0137). 
With respect to claim 24, the combination as applied above is silent on the printed ink being curable. In the same field of endeavor, printing on non-porous media, Sawatsky teaches a method wherein the printed pattern is formed with a curable ink and cured (Abstract, Fig. 2, Fig. 3, P0058). It would have been obvious to one of enable heat sensitive materials to be used as the ink (Fig. 2, P0137).
	With respect to claim 25, the combination as applied above fails to teach providing a primer, being silent on this. In the same field of endeavor, material coating, Sawatsky teaches a method comprising providing a primer on at least the surface to be printed before the printing step (Apply undercoating, Fig. 3, P0035-P0037, P0138-P0139). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to include an undercoating step in order to promote adhesion between the print material and the base media (P0035-P0037). 
With respect to claim 26, the combination as applied above fails to teach providing a protective layer, being silent on this. In the same field of endeavor, material coating, Sawatsky teaches providing a protective layer to partially or entirely coat at least the printed surface of the engineered stone (Fig. 3, P0156, P0067-P0075). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to include an overcoating with a protective material step in order to hermetically seal the printed ink and other underlying materials (Abstract, P0072-P0074). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.W.B./Examiner, Art Unit 1741          


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741